DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered.
Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. As to the cooling unit, Womer depicts the cooling unit as farther from the heating unit area (regions 1 and 2), there being a gap in between which could be considered the third area, and then fourth area with the cooling unit on top [Fig 1]. Galati as shown in fig 12 has a thicker diameter right above the heating unit. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8 of copending Application No. 17104131 in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 17104131 recites in claims 1-2, 5-8 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder. The cooling unit disposed near the supply port.
17104131 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger above where the heating unit was positioned, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 2, 17104131 does not explicitly state the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region. 
 Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 4, 17104131 recites in claim 3 a second heating unit configured to heat the nozzle is provided.  
As to claim 5, 17104131 recites in claim 6 a cooling unit configured to cool the first portion is provided.
As to claim 6, 17104131 recites in claim 2 an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region.
As to claim 7, 17104131 recites in claim 8 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder. the cooling unit disposed near the supply port and the control unit to control the heating unit, cooling unit, and drive unit.

17104131 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger where, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 8, 17104131 does not state a nozzle fixing portion of the barrel with a through hole therein], and a pressure sensor used to control the screw rotation.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein a pressure sensor at the outlet of the barrel, ie the through hole at the nozzle fixing portion [Fig 1] is used to adjust the screw speed [Fig 1, 0035-0037] in order to achieve a continuous rate of flow [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the through hole be equipped with a pressure sensor to control the screw speed, as suggested by Cardon, in order to ensure continuous rate of flow. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8 of copending Application No. 17104131 in view in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to 1, 2, and 4-8 above, and in further view of Womer (US 2017/0291364). 
As to claim 3, 17104131 does not explicitly state a heat insulating portion is provided on the first heating unit and on a side opposite to the screw.  
Womer teaches a heat insulating portion (90) is provided on the first heating unit and on a side opposite to the screw phrased as an insulated blanket that prevents emission of the heat energy in order in order to allow for efficient heating [0033, 0034, 0075, Claim 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had heat insulating portion is provided on the first heating unit and on a side opposite to the screw, as suggested by Womer, in order to prevent heat energy emission and allow for efficient heating.
Claims 1, 2, 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 8 of copending Application No. 16941897 in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 16941897 recites in claim 1 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder. the cooling unit disposed near the supply port.
16941897 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 2, 16941897 does not explicitly state the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region. 
 Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 4, 16941897 recites in claim 3 a second heating unit configured to heat the nozzle is provided.  
As to claim 5, 16941897 recites in claim 4 a cooling unit configured to cool the first portion is provided.
As to claim 6, 16941897 recites in claim 2 an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region.
As to claim 7, 16941897 recites in claim 8 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder. the cooling unit disposed near the supply port and the control unit to control the heating unit, cooling unit, and drive unit.
16941897 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 8, 16941897 does not state a nozzle fixing portion of the barrel with a through hole therein], and a pressure sensor used to control the screw rotation.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein a pressure sensor at the outlet of the barrel, ie the through hole at the nozzle fixing portion [Fig 1] is used to adjust the screw speed [Fig 1, 0035-0037] in order to achieve a continuous rate of flow [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the through hole be equipped with a pressure sensor to control the screw speed, as suggested by Cardon, in order to ensure continuous rate of flow. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 8 of copending Application No. 16941897 in view in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to 1, 2, and 4-8 above, and in further view of Womer (US 2017/0291364). 
As to claim 3, 16941897 does not explicitly state a heat insulating portion is provided on the first heating unit and on a side opposite to the screw.  
Womer teaches a heat insulating portion (90) is provided on the first heating unit and on a side opposite to the screw phrased as an insulated blanket that prevents emission of the heat energy in order in order to allow for efficient heating [0033, 0034, 0075, Claim 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had heat insulating portion is provided on the first heating unit and on a side opposite to the screw, as suggested by Womer, in order to prevent heat energy emission and allow for efficient heating.
Claims 1, 2, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 16943560 recites in claim 1, 8, 9 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder, the cooling unit disposed near the supply port. 
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 2, 16943560 does not explicitly state the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region. 
 Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 7, 16943560 recites in claim 1, 8, 9 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. The supply port in the side of the cylinder. the cooling unit disposed near the supply port and the control unit to control the heating unit, cooling unit, and drive unit.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 8, 16941897 does not state a nozzle fixing portion of the barrel with a through hole therein], and a pressure sensor used to control the screw rotation.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein a pressure sensor at the outlet of the barrel, ie the through hole at the nozzle fixing portion [Fig 1] is used to adjust the screw speed [Fig 1, 0035-0037] in order to achieve a continuous rate of flow [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the through hole be equipped with a pressure sensor to control the screw speed, as suggested by Cardon, in order to ensure continuous rate of flow. 
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Womer (US 2017/0291364) 
As to claim 3, 16943560 does not explicitly state a heat insulating portion is provided on the first heating unit and on a side opposite to the screw.  
Womer teaches a heat insulating portion (90) is provided on the first heating unit and on a side opposite to the screw phrased as an insulated blanket that prevents emission of the heat energy in order in order to allow for efficient heating [0033, 0034, 0075, Claim 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had heat insulating portion is provided on the first heating unit and on a side opposite to the screw, as suggested by Womer, in order to prevent heat energy emission and allow for efficient heating.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Crump (US 5121329).
As to claim 4, 16943560 does not explicitly state a second heating unit configured to heat the nozzle.
Crump teaches a 3D printing dispensing head of plastication device [Abstract] wherein an additional heater is provided at the nozzle in order to sustain the temperature of the molten material as it is being dispensed [col 3 line 64-col 4 line 15, claim 44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and included a 2nd heating unit configured to heat the nozzle, as suggested by Crump, in order to sustain the temperature of the molten material as it is being dispensed. 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Gardiner (US 3866669).
As to claim 5, 16943560 has the heating unit on the outer peripheral portion of the cylinder as explained above, but does not explicitly state the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port.  
Gardiner teaches a method for controlling the temperature of an extruder barrel [Abstract] wherein the heating elements (20) and cooling elements (16) are provided on the outer peripheral portion from the nozzle toward the supply port [Fig 1-2, col 3 line 20-51, col 4 line 15-45] in order to apply alternatively heat or cold thereby eliminating temperature fluctuations [col 2 line 23-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16943560 and had the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port, as suggested by Gardiner, in order to apply alternatively heat or cold thereby eliminating temperature fluctuations.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claims 1, 2, 7 above, and in further view of Fields (US 3954366).
As to claim 6, 16943560 does not explicitly state an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region.
Fields teaches an extruder apparatus wherein an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region [Claim 1, col 4 line 43-62, Fig 1-3]. Fields notes that this configuration allows for steady discharge, adequate viscosity, and thorough mixing of the resin [col 3 line 40-50, col 2 line 20-54]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region, as suggested by Fields, as this configuration allows for steady discharge, adequate viscosity, and thorough mixing of the resin. 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of copending Application No. 16943560 in view of Galati (US 2011/0159139), as applied to claim 1, 2, 7 above and in further view of  Cardon (US 2020/0338824).
As to claim 8, 16943560 does not state a nozzle fixing portion of the barrel with a through hole therein], and a pressure sensor used to control the screw rotation.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein a pressure sensor at the outlet of the barrel, ie the through hole at the nozzle fixing portion [Fig 1] is used to adjust the screw speed [Fig 1, 0035-0037] in order to achieve a continuous rate of flow [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16941897 and had the through hole be equipped with a pressure sensor to control the screw speed, as suggested by Cardon, in order to ensure continuous rate of flow.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear if the “a cooling unit” in claim 5 is the same cooling unit in claim 1
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 requires that the cooling unit be further away from the nozzle than the first second or third region, however claim 5 requires the cooling unit be provided “from a nozzle toward the supply port” and thus fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824). 
As to claim 1, Womer teaches a plasticization device [abstract] comprising: a cylinder (30) having a supply port (22) through which a material is supplied [0054]; a spiral screw (50)configured to rotate inside the cylinder [0054, Fig 1]; a nozzle (80) configured to discharge the material plasticized inside the cylinder [0070, Fig 1]; and a first heating unit (88) provided between the supply port in the cylinder and the nozzle on the outer peripheral region [0026, 0074, Fig 1], wherein the cylinder includes an outer peripheral portion (the portion of the barrel that the heating unit 88 lies on) a first portion near the supply port and a second portion near the nozzle provided with the first heating unit as the material entering the supply port would be the coolest and exiting the nozzle warmest the heating element does make a temperature of the 2nd downstream region hotter than the upstream first region [0026, 0074, Fig 1]. Womer teaches a cooling unit configured to cool a fourth region with the supply port farthest from the nozzle above regions 1-3 [Fig 1, 6-7A, 0057-0059]. 
Womer does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Womer teaches a 3rd region where no heating power is supplied (area around 29 notice that the top of the cylinder is within this region) [Fig 6A, 7, 0059, 0060] and 1st region below the 3rd and a 2nd region below the 1st wherein a heating element (88) is provided on the outer peripheral portion and not in the 3rd region [Fig 1, 6A, 7, 0074] but does not explicitly state that more heat is provided to the 2nd region than the first.  Womer does not explicitly state a region above the heating unit wherein the diameter of the cylinder is larger.
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 2, Womer does not explicitly state the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region. 
 Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures [Fig 2-7, 0027, 0123, 0124, 0132, claim 13]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
As to claim 3, Womer teaches a heat insulating portion (90) is provided on the first heating unit and on a side opposite to the screw phrased as an insulated blanket [0033, 0075, Claim 5].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to claims 1-3 above, and in further view of Crump (US 5121329).
As to claim 4, Womer does not explicitly state a 2nd heating unit configured to heat the nozzle is provided.
Crump teaches a 3D printing dispensing head of plastication device [Abstract] wherein an additional heater is provided at the nozzle in order to sustain the temperature of the molten material as it is being dispensed [col 3 line 64-col 4 line 15, claim 44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and included a 2nd heating unit configured to heat the nozzle, as suggested by Crump, in order to sustain the temperature of the molten material as it is being dispensed. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to claims 1-3 above, and in further view of Gardiner (US 3866669).
As to claim 5, Womer has the heating unit on the outer peripheral portion of the cylinder as explained above, but does not explicitly state the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port.  
Gardiner teaches a method for controlling the temperature of an extruder barrel [Abstract] wherein the heating elements (20) and cooling elements (16) are provided on the outer peripheral portion from the nozzle toward the supply port [Fig 1-2, col 3 line 20-51, col 4 line 15-45] in order to apply alternatively heat or cold thereby eliminating temperature fluctuations [col 2 line 23-57]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the first heating unit and a cooling unit are provided in the outer peripheral portion from the nozzle toward the supply port, as suggested by Gardiner, in order to apply alternatively heat or cold thereby eliminating temperature fluctuations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to claims 1-3 above, and in further view of Fields (US 3954366).
As to claim 6, Womer does not explicitly state an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region.
Fields teaches an extruder apparatus wherein an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region [Claim 1, col 4 line 43-62, Fig 1-3]. Fields notes that this configuration allows for steady discharge, adequate viscosity, and thorough mixing of the resin [col 3 line 40-50, col 2 line 20-54]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the an interval between an inner wall surface of the cylinder and the screw in the second region is wider than an interval between an inner wall surface of the cylinder and the screw in the first region, as suggested by Fields, as this configuration allows for steady discharge, adequate viscosity, and thorough mixing of the resin.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Womer (US 2017/0291364) in view of Galati (US 2011/0159139) and Cardon (US 2020/0338824), as applied to claims 1-3 above, and in further view of Kim (US 2016/0200024).
As to claim 7, Womer teaches a plasticization device [abstract] comprising: a cylinder (30) having a supply port (22) through which a material is supplied [0054]; a spiral screw (50)configured to rotate inside the cylinder [0054, Fig 1]; a nozzle (80) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (88) provided between the supply port in the cylinder and the nozzle on the outer peripheral region [0026, 0074, Fig 1], wherein the cylinder includes an outer peripheral portion (the portion of the barrel that the heating unit 88 lies on) a first portion near the supply port and a second portion near the nozzle provided with the first heating unit as the material entering the supply port would be the coolest and exiting the nozzle warmest the heating element does make a temperature of the 2nd downstream region hotter than the upstream first region [0026, 0074, Fig 1], a screw drive unit configured to rotate the screw [0045, 0061]; a nozzle (80) configured to discharge the material plasticized inside the cylinder [0070, Fig 1]; and a control unit configured to control the screw drive unit and the first heating unit [Fig 1, 0045, 0061]. Womer teaches a cooling unit configured to cool a fourth region with the supply port farthest from the nozzle above regions 1-3 [Fig 1, 6-7A, 0057-0059].   
Womer does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Womer teaches a 3rd region where no heating power is supplied (area around 29 notice that the top of the cylinder is within this region) [Fig 6A, 7, 0059, 0060] and 1st region below the 3rd and a 2nd region below the 1st wherein a heating element (88) is provided on the outer peripheral portion and not in the 3rd region [Fig 1, 6A, 7, 0074] but does not explicitly state that more heat is provided to the 2nd region than the first.  
Galati teaches a plastication device [Abstract] wherein the heating element is a spiral and an interval between spirals of the first heating unit in the first region (middle portion marked 40) is set to be wider than an interval between spirals of the first heating unit in the second region (end portion) as this configuration allowed for preselected control to multiple temperatures with the 2nd region receiving more heating power [Fig 2-7, 0027, 0123, 0124, 0132, claim 13] and the diameter of the outer surface of the barrel/cylinder is larger than where the heating element is located (the portion above area a3) [Fig 7, 10, 12]. Furthermore, Galati notes that the number of heater coils in each section of the device can be varied in order to effect the level of heat output in the area [0124, 0132]. Thus, the interval of the heat spiral is a results effective variable on heat output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and utilized the first heating unit is provided spirally over the first region and the second region, and an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region to provide more heat power to the 2nd region and had the diameter be larger, as suggested by Galati, in order to control the cylinder to multiple preselected temperatures. Furthermore, it would have been obvious to optimize an interval between spirals of the first heating unit in the first region is set to be wider than an interval between spirals of the first heating unit in the second region, as suggested by Galati, in order to achieve the desired degree of heat output in both regions. 
Womer teaches the heating unit and the drive of the screw being controlled by a single controller [0039, 0061, 0075], but does not explicitly state the cooling unit is also controlled.
Kim teaches a dynamically controlled extrusion system for 3D printing [Abstract] wherein the cooling unit is controlled the overall dynamic control system [0057] in order to vary the cooling effect [0057]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and also had the cooling unit be controlled by the controller, as suggested by Kim, in order to vary the cooling amount of the cooling unit as desired. 
As to claim 8, Womer teaches a nozzle fixing portion of the barrel with a through hole therein (portion of the barrel proximate to 80) [Fig 1], but does not explicitly state a pressure sensor used to control the screw rotation.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein a pressure sensor at the outlet of the barrel, ie the through hole at the nozzle fixing portion [Fig 1] is used to adjust the screw speed [Fig 1, 0035-0037] in order to achieve a continuous rate of flow [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the through hole be equipped with a pressure sensor to control the screw speed, as suggested by Cardon, in order to ensure continuous rate of flow. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742